

Exhibit 10.1


OVERVIEW OF
THE 2006 LONG TERM INCENTIVES for
SENIOR MANAGEMENT COMMITTEE (SMC) MEMBERS




The 2006 Long Term Incentives for SMC Members consist of:



I.  
Stock Options




II.  
A 2006-2008 Long-Term Incentive Performance Cycle Award





The intent of the 2006 Long Term Incentives is to:
 
●
Foster increased returns to shareholders;



●
Tie executive pay to measures that drive shareowner return; and


●
Provide competitive compensation consistent with LNC’s compensation philosophy.





I. Stock Options


SMC Members will receive one-half of their 2006 Long Term Incentives award
target in the form of options to purchase share of LNC common stock. The options
will have ten (10) year terms, with the exercise price set based on the fair
market value of LNC common stock at the date of grant. The options will vesting
ratably over three (3) years, with one-third vesting on each anniversary of
grant date. The options are “time-vested,” not performance vested—in other
words, they will vest simply on the basis of the passage of time, not on the
achievement of performance criteria.


II. 2006-2008 Long-Term Incentive Performance Cycle Award


SMC Members will receive the other half of their 2006 Long Term Incentives award
target as a 2006-2008 LTIP Performance Cycle award. Participants will have the
opportunity to elect to receive their award as either: 100% phantom performance
shares (“performance shares”), or 75% performance shares and 25% cash (permitted
only if current share ownership requirements are satisfied) within thirty (30)
days of the date the 2006-2008 Cycle was established (by May 12, 2006).
Participants entering the cycle after May 12, 2006 shall receive their awards
entirely in performance shares. The ultimate payout of LTIP performance shares,
and, in some cases, LTIP cash, will depend on the achievement of the various
financial performance measures for the performance cycle, as discussed below.


 
a. Payout Philosophy for LTIP Performance Shares
 


Performance shares awarded under the 2006-2008 LTIP Performance Cycle are
intended to provide competitive compensation relative to market, consistent with
LNC’s compensation philosophy. The LTIP shares are performance leveraged, with
performance goals established at the beginning of the cycle such that
achievement at the target performance level will produce median compensation.
All performance measures are absolute. In setting the performance targets, an
analysis was performed to ensure the targets were set consistently with the
above philosophy.
 
The maximum award, 200% of target, will be paid when performance is superior,
and a minimum award, 50% of target, will be paid out when a threshold level of
performance is met. For an award of LTIP shares or LTIP cash to ultimately be
paid out, the threshold or minimum achievement level for at least one of the
three performance measures must be attained.
 

--------------------------------------------------------------------------------


b. LTIP Cycle Duration
 
The 2006-2008 LTIP Performance Cycle is based on performance period beginning on
January 12, 2006, and ending on December 31, 2006, for a total cycle duration of
1,083 days (a normal three-year cycle, not including any “leap” years, will run
a total of 1,095 days).


c. Cycle Frequency
 
The 2006-2008 LTIP Performance Cycle will begin on January 12, 2006, upon
approval by the Committee at its April 12, 2006 meeting. This cycle will run
concurrently with other LTIP cycles. Normally, three cycles will be in effect at
the same time.


d. LTIP Performance Measures 
 
The performance measures, all absolute, are growth in income from operations per
diluted share (EPS), growth in return on equity (ROE), and growth in retail
sales. Each measure will be equally weighted (33 1/3%) with respect to each
participant’s potential award (“Sales Growth”).  At the beginning of the
2006-2008 LTIP Performance Cycle, at its April 12, 2006 meeting, the
Compensation Committee set minimum, target, and maximum performance achievement
levels for each measure. Awards where the actual performance falls in between
the established minimum, target, and maximum achievement levels will be
determined by interpolation.



·  
EPS growth is weighted 33 1/3% and expressed as a compound average annual growth
rate, based on the point-to-point difference between EPS for the year prior to
the beginning of the cycle (2005) and the EPS of the final year of the cycle
(2008).




·  
ROE growth is weighted 33 1/3% and determined based on a comparison of return on
equity for the year prior to the beginning of the cycle (2005) to return on
equity for the final year of the cycle (2008).




·  
Sales growth will also be weighted 33 1/3% and based on gross investment
deposits plus life and annuity sales.



e. Payout Adjustments
 
The Compensation Committee retains the right to adjust individual targets during
the cycle, and to modify payouts at the end of the cycle based on extraordinary
circumstances during the cycle.


In deciding whether to adjust an individual target, or to modify a payout, the
Committee can consider factors impacting results such as changing economic and
market conditions, mergers or acquisitions, sale of a business, restructuring
charges, reserve strengthening or release, or extraordinary natural occurrences
or man-made events (e.g. acts of war).


In making such changes, the Committee may consider investor reaction, stock
price performance, performance of peers and the CEO’s recommendation. The
guiding principle in making adjustments and modifications should be to encourage
and reward management for consistently high financial and shareholder return
performance relative to peers, while taking into consideration creation of
shareholder value.


f. Form of LTIP Compensation
 
The Compensation Committee shall designate both the award target and range for
each LTIP participant. Participants who receive target compensation awards
within the thirty (30) day period beginning on the date that the 2006-2008 LTIP
Performance Cycle was approved (April 12, 2006 to May 12, 2006) may elect to
receive his or her ultimate LTIP award (if any) in one of two forms:
 

--------------------------------------------------------------------------------




 

 
●
100% shares of LNC common stock; or

 

 
●
75% shares of LNC common stock and 25% in cash (if ownership guidelines have
been satisfied)


Participants who fail to make an election by May 12, 2006, or who become an LTIP
participant any time after April 12, 2006 will receive their LTIP award entirely
in performance shares. Performance shares will be paid out in shares of LNC
common stock. The number of shares of LNC common stock, if any, ultimately
issued to an LTIP participant will be calculated based on the individual’s
target compensation award at the beginning of the cycle, divided by the Fair
Market Value of LNC common stock on April 12, 2006 (as determined under the
ICP), and the performance levels achieved with respect to the cycle. Dividends
will accumulate with respect to the performance shares during the performance
cycle and vest based on LTIP performance.


Changes in stock prices during the performance cycle will be to the
participant’s advantage or disadvantage. No adjustments will be made at the end
of the cycle for stock price changes
 


III. Participants
 
All individuals designated by the CEO and approved by the Compensation Committee
will participate in the award program.



1.  
Individuals who are hired or promoted to a position on the Senior Management
Committee during a performance cycle may receive a pro-rated LTIP target award.
Current LTIP participants who are promoted or demoted (to positions of greater
or lesser responsibility) during a particular performance cycle may have their
award targets pro-rated to reflect the new target award amount.




2.  
Individuals who are removed from the award program because of a change in
responsibilities, death, Total Disability or Retirement, or because of
involuntary termination other than for Cause (all capitalized terms shall have
the definitions set forth in the applicable Award Agreement) will receive an
award pro-rated award based on the ratio of days of employment during the
three-year performance cycle (usually 1,095 days {3 x 365 days}; for the
2006-2008 LTIP cycle = 1,083 days).




3.  
Individuals who voluntarily terminate employment forfeit any payout for the
2006-2008 LTIP Performance Cycle regardless of how many days they have completed
in the cycle.




4.  
Awards for individuals who are “covered employees” under IRC Section 162(m) may
not exceed the specified maximum amounts set forth in the Amended and Restated
ICP. In addition, payouts to “covered employees” may not exceed the specified
maximum amounts established by the Compensation Committee for the applicable
long-term performance cycle.



 

--------------------------------------------------------------------------------

 